In the

    United States Court of Appeals
                 For the Seventh Circuit
                    ____________________
No. 19-1365
JEREMY LOWREY,
                                                Plaintiff-Appellant,
                                 v.

ANDREW TILDEN and WEXFORD
HEALTH SOURCES, INC.,
                                             Defendants-Appellees.
                    ____________________

        Appeal from the United States District Court for the
                     Central District of Illinois.
       No. 16-cv-1170 — Jonathan E. Hawley, Magistrate Judge.
                    ____________________


No. 19-3145
SCOTT MCCRAY,
                                                Plaintiff-Appellant,

                                 v.

ROBERT WILKIE, Secretary of Veterans Affairs,
                                          Defendant-Appellee.
                    ____________________
2                                          Nos. 19-1365 & 19-3145

         Appeal from the United States District Court for the
                   Eastern District of Wisconsin.
         No. 18-cv-1637 — David E. Jones, Magistrate Judge.
                     ____________________

             SUBMITTED DECEMBER 12 & 9, 2019 —
                 DECIDED FEBRUARY 3, 2020
                   ____________________

    Before WOOD, Chief Judge, in chambers.
    WOOD, Chief Judge. This court takes jurisdictional issues se-
riously—indeed, it is proud to have a reputation as a jurisdic-
tional hawk. As part of our routine procedure, we screen all
briefs filed before oral argument or submission on the briefs
to ensure that our jurisdiction is secure and to catch any po-
tential problems. Many such problems can easily be corrected,
and when they are, the judges of the court can proceed in con-
fidence to decide the case.
    Our routine jurisdictional screening sometimes reveals re-
current problems that would benefit from a published opin-
ion. A few years ago, I addressed such an issue, when in Baez-
Sanchez v. Sessions, 826 F.3d 638 (7th Cir. 2017) (Wood, C.J., in
chambers), I reminded attorneys practicing before this court
that we rely on accurate jurisdictional statements. In Baez-
Sanchez, the problem was the failure on the part of many ap-
pellees to specify precisely whether, in counsel’s view, the ap-
pellant’s jurisdictional statement was complete and correct. I
emphasized that these are diﬀerent requirements, and that
this is not the place for creative writing. Either the jurisdic-
tional statement is both complete and correct, or appellee
must furnish a comprehensive jurisdictional statement of its
own.
Nos. 19-1365 & 19-3145                                        3

    Another recurring problem justifies the same approach. In
the two cases I have consolidated only for purposes of this
opinion, a magistrate judge issued the final judgment from
which the appeal has been taken. Circuit Rule 28(a)(2)(v) re-
quires an appellant in such a case to include in its jurisdic-
tional statement not only information about the magistrate
judge’s involvement, but also “the dates on which each party
consented in writing to the entry of final judgment by the
magistrate judge.” See also 28 U.S.C. § 636(c).
    The information provided in each of these appeals fell
short of the requirements of Circuit Rule 28. In Lowrey v. Til-
den, No. 19-1365, the appellees informed the court in their ju-
risdictional statement that the parties had consented to have
a magistrate judge hear the case; they did so after observing
that the pro se appellant’s jurisdictional statement was not
complete and correct and appropriately moving on to provide
their own complete jurisdictional summary. See Circuit Rule
28(b). But counsel failed to provide the dates of consent of
each party to the magistrate judge’s jurisdiction. In McCray v.
Wilkie, No. 19-3145, counsel not only failed to provide the
dates of consent, but he also neglected to mention that the de-
cision from which the appeal was being taken had been ren-
dered by a magistrate judge.
   The significance of the information about the magistrate
judge’s involvement and the consent of all parties to that
judge’s resolution of the merits cannot be overstated. See Cole-
man v. Labor & Indus. Rev. Comm’n of the State of Wis., 860 F.3d
461 (7th Cir. 2017) (a magistrate judge has no authority to is-
sue a final decision that is directly appealable to the court of
appeals unless all parties consent).
4                                        Nos. 19-1365 & 19-3145

    This rule is not a secret. It is clearly spelled out in Circuit
Rule 28(a)(2)(v), and this court’s Practitioner’s Handbook for Ap-
peals (2019 ed.) is readily available on the court’s public web-
site, as the second item under the tab “Rules and Procedures.”
See http://www.ca7.uscourts.gov/rules-procedures//Hand-
book.pdf. The Handbook explicitly refers to the failure to pro-
vide dates of consent to proceed before a magistrate judge as
one of the recurring problems that the court encounters when
performing jurisdictional screening. See Handbook at 145.
    We once again encourage counsel to consult the Handbook.
It is a useful guide, regularly updated by the court and its
staﬀ, for both experienced and novice practitioners. It can
help counsel avoid the common pitfalls in drafting a jurisdic-
tional statement. See Handbook at 142–45. We expect attorneys
who practice before this court to give close attention to all of
the rules, including Circuit Rule 28. I hope that this reminder
will serve its intended purpose and that such readily avoided
flaws will cease.
    In each of these cases, counsel shall have seven days in
which to file an amended jurisdictional statement that com-
plies in all respect with the rules.


                                                       So ordered.